Brotles, P. J.
The evidence in this case, though circumstantial, was sufficient to exclude every other reasonable hypothesis than that of the guilt of the accused. Therefore the verdict finding him guilty of cow-*126stealing, which has the approval of the trial judge, will not be disturbed. Judgment affirmed.
Decided April 2, 1918.
Indictment for larceny of cow; from Mitchell superior court— Judge Harrell. August 22, 1917.
Johnson & Warren, for plaintiff in error.
B. 0. Bell, solicitor-general, F. A. Hooper, contra.

Bloodworth and Harwell, JJ., concur.